Citation Nr: 1824643	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease due to herbicide exposure and mustard gas exposure.

2.  Entitlement to service connection for prostate cancer due to herbicide exposure and mustard gas exposure.

3.  Entitlement to service connection for erectile dysfunction secondary to prostate cancer. 

4.  Entitlement to service connection for head injury with seizures. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that in his VA Form 9, the Veteran expressed his desire for a Board hearing.  A Board videoconference hearing was scheduled to take place in June 2015; however, on the date of the scheduled hearing, the Veteran indicated his desire to withdraw the claims on appeal.  Accordingly, the Board considers the Veteran's request for a Board hearing also withdrawn.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

In June 2015, prior to the promulgation of a Board decision, the Veteran submitted correspondence indicating his intent to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted signed correspondence in June 2015 indicating that he wanted to withdraw his claims to service connection for ischemic heart disease, prostate cancer, erectile dysfunction, and head injury with seizures.  As a result, there remain no allegations of errors of fact or law for appellate consideration, and the appeal is dismissed.


ORDER

The claim of entitlement to service connection for ischemic heart disease is dismissed.

The claim of entitlement to service connection for prostate cancer exposure is dismissed

The claim of entitlement to service connection for erectile dysfunction secondary to prostate cancer is dismissed.

The claim of entitlement to service connection for head injury with seizures is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


